Exhbit 10.2(k)

ECHELON CORPORATION

Performance Share Agreement

Grant #__________

Echelon Corporation (the “Company”) hereby grants you, [Name] (the “Employee”),
an award of Performance Shares under the Company’s 1997 Stock Plan (the “Plan”).
The date of this Agreement is ______, 20___. Subject to the provisions of
Appendix A (attached hereto) and of the Plan, the principal features of this
award are as follows:

 

Number of Performance Shares:

   [________]

Vesting of Performance Shares:

   The Performance Shares will vest in accordance with the following schedule:
[INSERT VESTING SCHEDULE], subject to your continuing to be a Service Provider
with the Company or its Subsidiaries through the applicable vesting date.
Notwithstanding the foregoing, upon Employee’s “Involuntary Termination” (as
defined below) within twelve (12) months following a “Change of Control Merger”
(as defined in the Plan), 100% of the outstanding and unvested Performance
Shares awarded by this Agreement will vest in full and, to the extent
applicable, all performance goals or other vesting criteria to which such
Performance Shares are subject will be deemed achieved at one hundred percent
(100%) of target levels and all other terms and conditions met.

IMPORTANT:

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Performance Shares is contained in paragraphs 3 through 6 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.

 

-1-



--------------------------------------------------------------------------------

ECHELON CORPORATION     EMPLOYEE           [NAME]     [NAME]     [TITLE]    
Date: ___________, 20___     Date: ___________, 20___

 

-2-



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE SHARES

Grant #_________

1. Grant. The Company hereby grants to the Employee under the Plan
[            ] Performance Shares, subject to all of the terms and conditions in
this Agreement and the Plan. When the Performance Shares are paid to the
Employee, par value will be deemed paid by the Employee for each Performance
Share by past services rendered by the Employee, and will be subject to the
appropriate tax withholdings.

2. Company’s Obligation to Pay. Each Performance Share has a value equal to the
Fair Market Value of a Share on the date of grant and represents the right to
receive a Share on the vesting date (or such later time indicated in this
Agreement). Unless and until the Performance Shares have vested in the manner
set forth in paragraphs 3, 5 or 12, the Employee will have no right to payment
of such Performance Shares. Prior to actual payment of any vested Performance
Shares, such Performance Shares will represent an unsecured obligation.

3. Vesting Schedule/Period of Restriction.

(a) Except as otherwise provided in paragraph 5 of this Agreement, the
Performance Shares awarded by this Agreement shall vest in accordance with the
vesting schedule set forth in the Notice of Grant, subject to the Employee’s
continuing to be a Service Provider on each relevant vesting date.
Notwithstanding anything in this paragraph 3 to the contrary, and except as
otherwise provided by the Administrator, vesting of the Performance Shares shall
be suspended during any unpaid leave of absence other than military leave and
will resume on the date the Employee returns to work on a regular schedule as
determined by the Company; provided, however, that no vesting credit will be
awarded for the time vesting has been suspended during such leave of absence.

(b) For purposes of this Agreement, “Involuntary Termination” shall mean,
without Employee’s express written consent: (i) a significant reduction of the
Employee’s duties, authority or responsibilities, relative to the Employee’s
duties, authority or responsibilities as in effect immediately prior to the
Change of Control Merger; (ii) a material reduction in the total cash
compensation of the Employee as in effect immediately prior to the Change of
Control Merger; (iii) the relocation of the Employee to a facility or a location
more than thirty (30) miles from the Employee’s then present location, without
the Employee’s express written consent; or (iv) any purported termination of the
Employee which is not effected for “Disability” or for “Cause” (each as defined
in the Plan), or any purported termination for which the grounds relied upon are
not valid.

 

-3-



--------------------------------------------------------------------------------

4. Payment after Vesting.

(a) One Share shall be issued for each Performance Share that vests. No
fractional Shares shall be issued under this Agreement.

(b) Subject to paragraph 8, any Performance Shares that vest pursuant to
paragraph 3 shall be paid in Shares as soon as practicable upon or following the
date of vesting (the “Vesting Date”), but, except as provided in this Agreement,
in no event later than two and one-half (2 1/ 2) months following the applicable
Vesting Date, subject to the terms and provisions of the Plan and this
Agreement.

(c) Notwithstanding anything in the Plan or this Agreement to the contrary, and
subject to paragraph 8, if the vesting of the balance, or some lesser portion of
the balance, of the Performance Shares is accelerated in connection with the
Employee’s termination as a Service Provider, such accelerated Performance
Shares will not be paid out until Employee has a “separation from service”
within the meaning of Section 409A, as determined by the Company. Further, if
(x) Employee is subject to U.S. income tax, and (y) Employee is a “specified
employee” within the meaning of Section 409A at the time of Employee’s
“separation from service” within the meaning of Section 409A (as determined by
the Company), other than due to death, then the payment of such accelerated
Performance Shares will not be made until the date six (6) months and one
(1) day following the date of the Employee’s termination as a Service Provider
(or such later date as is necessary to avoid the imposition of additional
taxation under Section 409A). Notwithstanding the foregoing, any delay in
payment pursuant to this paragraph 5 will cease upon the Employee’s death and
such payment will be made as soon as practicable after the date of Employee’s
death, subject to paragraph 8. For purposes of this Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.

(d) If the vesting of all or a portion of the Performance Shares awarded under
this Agreement accelerate pursuant to Section 11(c)(i) of the Plan in the event
of a “Merger” (as defined in the Plan) that is not a “change in control” within
the meaning of Section 409A, the timing of payment rules that apply to
discretionary accelerations under paragraph 5 also shall apply. If the vesting
of all or a portion of the Performance Shares awarded under this Agreement
accelerate pursuant to Section 11(c)(i) of the Plan in the event of a “Merger”
(as defined in the Plan) that is a “change in control” within the meaning of
Section 409A, the timing of payment rules that apply under paragraph 4(b) also
shall apply.

(e) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Performance Shares provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.

5. Administrator Discretion.

(a) The Administrator, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the Performance Shares at any
time, subject to the terms of the Plan. If so accelerated, such Performance
Shares will be considered as having vested as of the date specified by the
Administrator.

 

-4-



--------------------------------------------------------------------------------

(b) If the Administrator, in its discretion, accelerates the vesting of the
balance, or some lesser portion of the balance, of the Award, the payment of
such accelerated Performance Shares nevertheless shall be made at the same time
or times as if such Performance Shares had vested in accordance with the vesting
schedule set forth in paragraph 3, including any necessary delay in payment
pursuant to the application of paragraph 4(c) (whether or not the Employee
remains employed by the Company or a Parent or Subsidiary of the Company as of
such date(s)). Notwithstanding the foregoing, any delay in payment pursuant to
this paragraph 5 will cease upon the Employee’s death and such payment will be
made as soon as practicable after the date of Employee’s death.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to paragraphs 3,
5 or 12 at the time of the Employee’s termination as a Service Provider for any
or no reason will be forfeited and automatically transferred to and reacquired
by the Company at no cost to the Company. The Employee shall not be entitled to
a refund of the price paid for the Performance Shares forfeited to the Company
pursuant to this paragraph 6.

7. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

8. Withholding of Taxes. When the Shares are issued as payment for vested
Performance Shares, the Employee generally will recognize immediate U.S. taxable
income if the Employee is a U.S. taxpayer. If the Employee is a non-U.S.
taxpayer, the Employee will be subject to applicable taxes in his or her
jurisdiction. The Company will withhold a portion of the vested Performance
Shares that have an aggregate market value sufficient to pay the minimum
federal, state and local income, employment and any other applicable taxes
required to be withheld by the Company. No fractional Shares will be withheld or
issued pursuant to the grant of Performance Shares and the issuance of Shares
thereunder; any additional withholding necessary for this reason will be done by
the Company through the Employee’s paycheck. The Company, in its discretion,
may, and with respect to its executive officers (as determined by the Company)
will, withhold an amount equal to two (2) times the fair market value of a Share
from the last paycheck due to the Employee prior to the vesting of the
Performance Shares. In the event that the cash amounts withheld by the Company
exceed the withholding taxes that are due after the automatic withholding of
whole Shares, the Company will reimburse the Employee for the excess amounts. In
the event the withholding requirements are not satisfied through the withholding
of Shares (or, through the Employee’s paycheck, as indicated above), no payment
will be made to the Employee (or his or her estate) for Performance Shares
unless and until satisfactory arrangements (as determined by the Administrator)
have been made by the Employee with respect to the payment of any income and
other taxes which the Company determines must be withheld or collected with
respect to such Performance Shares. By accepting this Award, the Employee
expressly consents to the withholding of Shares and to any additional cash
withholding as provided for in this paragraph 8.

 

-5-



--------------------------------------------------------------------------------

9. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

10. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Affiliate employing the Employee, as the case may be, and
the Company, or the Affiliate employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth in the Notice of Grant do not constitute an express
or implied promise of continued employment for any period of time.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Human Resources
Department, at Echelon Corporation, 550 Meridian Avenue, San Jose, CA 95126, or
at such other address as the Company may hereafter designate in writing.

12. Changes in Performance Shares. In the event that as a result of a stock or
extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Performance Shares will be increased,
reduced or otherwise affected, and by virtue of any such event the Employee will
in his or her capacity as owner of unvested Performance Shares which have been
awarded to him or her (the “Prior Performance Shares”) be entitled to new or
additional or different shares of stock, cash or other securities or property
(other than rights or warrants to purchase securities); such new or additional
or different shares, cash or securities or property will thereupon be considered
to be unvested Performance Shares and will be subject to all of the conditions
and restrictions that were applicable to the Prior Performance Shares pursuant
to this Agreement and the Plan. If the Employee receives rights or warrants with
respect to any Prior Performance Shares, such rights or warrants may be held or
exercised by the Employee, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested
Performance Shares and will be subject to all of the conditions and restrictions
which were applicable to the Prior Performance Shares pursuant to the Plan and
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants;
provided, however, that the payment of such accelerated new or additional awards
shall be made in accordance with the timing of payment rules under

 

-6-



--------------------------------------------------------------------------------

paragraph 5(b). If the vesting of all or a portion of such new or additional
award accelerates pursuant to Section 11(c)(i) of the Plan in the event of a
“Merger” (as defined in the Plan) that is not a “change in control” within the
meaning of Section 409A, the timing of payment rules that apply to discretionary
accelerations under paragraph 5 also shall apply. If the vesting of all or a
portion of the of such new or additional award accelerates pursuant to
Section 11(c)(i) of the Plan in the event of a “Merger” (as defined in the Plan)
that is a “change in control” within the meaning of Section 409A, the timing of
payment rules that apply under paragraph 4(b) also shall apply.

13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of Performance Shares and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until you have been issued the Shares. Upon any attempt to sell, pledge, assign,
hypothecate, transfer or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Shares awarded under this Agreement will be registered under the
federal securities laws and will be freely tradable upon receipt. However, your
subsequent sale of the Shares will be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Administrator may establish
from time to time for reasons of administrative convenience.

17. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not

 

-7-



--------------------------------------------------------------------------------

limited to, the determination of whether or not any Performance Shares have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
parties agree to work in good faith to revise this Agreement as necessary to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Performance Shares.

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to purchase
stock under the Plan, and has received, read and understood a description of the
Plan. The Employee understands that the Plan is discretionary in nature and may
be modified, suspended or terminated by the Company at any time.

23. Notice of Governing Law. This grant of Performance Shares shall be governed
by, and construed in accordance with, the laws of the State of California
without regard to principles of conflict of laws.

 

-8-